Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106405555A.
Regarding claim 1, 7, 13, Li et al. discloses a device with processors, computer medium and a method for calibrating relative pose between a lidar and a navigation positioning system (obstacle detection method and apparatus for a vehicular radar system, and specifically discloses the following technical features (See paragraph 5-27 of the specification) Li et al. discloses relative pose calibration between a lidar and a navigation positioning system, particularly on autopilot mobile carriers, acquired first pose data collected for an autopilot mobile carrier navigation and positioning system,  determining a relative pose between the LIDAR and the navigational positioning system, determining a relative pose between the LIDAR and the navigational positioning system as a function of the first point cloud data, the first pose data, and second point cloud data and second pose data previously acquired in the scene by a laser scanner and positioning device. In comparative Li et al., lidar and millimeter-wave radar are used to calibrate the vehicle-borne radar system based on the preset installation position. Based on the above distinguishing technical features, the technical problem to be solved by claim 1 with respect  to the prior art of Li et al.  is how to implement the relative pose calibration of the lidar in comparison Li et al. and claim 1 both use a preset installation position to achieve calibration of the lidar. Combine with different detection methods, to calibrate the relative pose between LIDAR and navigation positioning system, the first point cloud data scene collected by LIDAR in autopilot mobile carrier and the first pose data acquired in advance in the scene by the laser scanner and the positioning device, determining the relative pose between the LIDAR and the navigation and positioning system is a conventional implementation that combines the actual calibration requirements based on a person skilled in the art for acquiring LIDAR and millimeter wave radar detection data in Li et al. and implementing calibration of the vehicular radar system based on a preset installation position (See paragraph 5-27 of Li et al), therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed .
Allowable Subject Matter
Claims 2-6, 8-12, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose determining the relative pose between the laser radar and the navigation positioning system based on the first point cloud data, the first pose data, the second point cloud data pre-collected in the scene by the laser scanner and the second pose data pre-collected in the scene by the positioning device comprises: converting the first point cloud data of space points in the scene in a laser radar coordinate system to third point data of the space points in the scene in a laser scanner coordinate system based on a relative pose parameter between the laser radar and the navigation positioning system, first converted pose data of the navigation positioning system in a global coordinate system, and second converted pose data of the laser scanner in the global coordinate system; and matching the third point cloud data of the space points in the scene in the laser scanner coordinate system with the second point cloud data collected in the scene by the laser scanner, and determining the relative pose between the laser radar and the navigation positioning system based on a result of the matching.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661